Judgment reversed and new trial granted, with costs to appellant to abide event. Held, that there is no sufficient evidence to support the fifth, sixth, and seventh findings of fact to the effect that at the time the agreement was entered into between defendant and S. C. Wells & Co., for the sale to said company of all the shares of stock of the B. H. Bacon Company, it was the purpose or understanding of the parties that the business of the B. H. Bacon Company was not to be continued, or that its assets and business were to be taken over and absorbed by S. C. Wells & Co. Also that such a finding is necessary to support the conclusion of law. All concurred.